Allowable Subject Matter
1.	Claims 1-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
 	Independent claim 1, when considered as a whole, is allowable over the prior art of record. Specifically, the prior arts of record fail to clearly teach or fairly suggest the combination 
 	displaying, via the display device, results corresponding to at least some of
the one or more entities, including a first result for the first entity, wherein display of the first result includes display of the name of the first entity and display of the first contact identifier for contacting the first entity without including display of the second contact identifier for contacting the first entity;
 	while displaying the results corresponding to at least some of the one or more
entities, including the first result for the first entity, receiving, via the touch-sensitive surface, a first user input;
 	in accordance with a determination that the first user input corresponds to a first portion of the first result, replacing display of the one or more characters in the text field with a representation of the first contact identifier; and
 	in accordance with a determination that the first user input corresponds to a
second portion, different from the first portion, of the first result, displaying, on the display device, the plurality of contact identifiers for contacting the first entity using the first modality, including the first contact identifier and the second contact identifier.

	The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN VU whose telephone number is (571)270-3482.  The examiner can normally be reached on Monday - Thursday: 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TOAN H VU/Primary Examiner, Art Unit 2177